963 A.2d 838 (2009)
197 N.J. 465
In the Matter of V. James CASTIGLIA, an Attorney at Law (Attorney No. XXXXXXXXX).
D-49 September Term 2008
Supreme Court of New Jersey.
January 29, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-211, concluding that V. JAMES CASTIGLIA of OAK RIDGE, who was admitted to the bar of this State in 1977, should be reprimanded for violating RPC 1.3(lack of diligence), RPC 1.4(c)(failure to explain a matter to the extent reasonably necessary for the client to make informed decisions about the representation), and RPC 1.7(a)(2) and (b)(conflict of interest), and good cause appearing;
It is ORDERED that V. JAMES CASTIGLIA is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent: part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.